Title: From Benjamin Franklin to John Winthrop, 25 July 1773
From: Franklin, Benjamin
To: Winthrop, John


Dear Sir
London, July 25. 73
I received your Favours of March 4 and April 19. Mr. Danforth paid me the 52s. you sent by him. The Vol. of Transactions I think went in a Trunk that I sent to Mr. Jonathan Williams. I hope you receiv’d it safe.
Mr. Danforth has succeeded in obtaining his Patent. I hope it will prove serviceable to himself as well as the Publick.
Dr. Priestly is now well provided for. Lord Shelbourne is become his Patron, and desirous to have the Company of a Man of general Learning to read with him and superintend the Education of his Children has taken him from his Congregation at Leeds, settled £300 a year upon him for Ten Years, and £200 for Life, with a House to live in near his Country Seat. My Lord has a great Library there which the Dr. is now putting in Order, and seems very happy in his new Situation. The learned Leisure he will now have, secure of a comfortable Subsistance, gives his Friends a pleasing Hope of many useful Works from his Pen. I expect him soon in town, when I shall communicate to him your Remarks on his last Book, for which I am sure he will feel himself much obliged to you.
Your Remark on the Passage of Castillioneus, will be read at the Society at their next Meeting. I thank you much for the Papers and Accounts of Damage done by Lightning which you have favour’d me with. The Conductors begin to be used here. Many Country Seats are provided with them, some Churches, the Powder Magazines at Purfleet, the Queen’s House in the Park, &c. and M. Le Roy, of the Academy of Sciences at Paris, has lately given a Memoir recommending the Use of them in that Kingdom, which had been long oppos’d and obstructed by Abbé Nollet. The Duke of Tuscany he says, ce Prince qui ne connoit pas de délassement plus agreable des soins penibles du Gouvernement, que l’etude de la Physique, àsic] ordonné, l’année derniere, qu’on établit de ces Barres audessus de tous les magasins àoudre de ses Etats; on dit que la République de Venise a donné les mêmes ordres, &c.
I am glad to see that you are elected into the Council, and are about to take Part in our Publick Affairs. Your Abilities, Integrity and sober Attachment to the Liberties of our Country, will be of great Use at this Tempestuous Time in conducting our little Bark into safe Harbour. By the Boston News papers there seems to be among us some violent Spirits who are for an immediate Rupture. But I trust the general Prudence of our Country-men will see that by our growing Strength we advance fast to a Situation in which our Claims must be allow’d; that by a premature Struggle we may be crippled and kept down another Age; that as between Friends every Affront is not worth a Duel, between Nations every Injury not worth a War, so between the Governed and the Governing, every Mistake in Government, every Incroachment on Rights is not worth a Rebellion. Tis in my Opinion, sufficient for the present that we hold them forth on all Occasions, not giving up any of them, using at the same time every means to make them generally understood and valued by the People; cultivating a Harmony among the Colonies, that their Union in the same Sentiments may give them greater Weight; remembring withal that this Protestant Country (our Mother tho’ of late an unkind one) is worth preserving, and that her Weight in the Scale of Europe, and her Safety in a great degree, may depend on our Union with her. Thus conducting, I am confident, we may within a few Years, obtain every Allowance of, and every Security for, our inestimable Privileges that we can wish or desire. With great and sincere Esteem, I am ever, Dear Sir, Your most obedient humble Servant
B F
Mr Winthrop
